                      Case 1:21-cv-00003-AJN Document 14
                                                      15 Filed 01/28/21
                                                               02/02/21 Page 1 of 2




                                              THE CITY OF NEW YORK                                            Thais R. Ridgeway
JAMES E. JOHNSON                                                                                            phone: 212-356-3586
Corporation Counsel                          LAW DEPARTMENT                                                    fax: 212-356-2089
                                                 100 CHURCH STREET                                  email: tridgew@law.nyc.gov
                                                 NEW YORK, NY 10007                                              (not for service)




                                                                                       January 28, 2021

        BY ECF
                                                          2/2/2021
        Honorable Alison J. Nathan
        United States District Court
        Southern District of New York
        40 Foley Square
        New York, New York 10007-1312

                              Re: C.Q. et al. v. New York City Dep’t of Educ. et al.,
                                  21-CV-00003 (AJN)
        Dear Judge Nathan:

                       I am an Assistant Corporation Counsel in the Office of the Corporation Counsel
        assigned to represent the New York City Department of Education, New York City Board of
        Education and Chancellor Richard Carranza, in the above-referenced matter. I write pursuant to
        Your Honor’s Individual Rules of Practice § 1(D) to respectfully request additional time to
        respond to the Complaint. Plaintiff consents to the proposed extension of time.

                        The defendant’s response to the Complaint is currently due February 1, 2021. I
        respectfully request the Court extend the time for the defendant to respond to the Complaint until
        April 2, 2021. The additional time is needed to investigate the claims, more clearly ascertain the
        status of the agency’s implementation efforts, attempt to resolve the substantive implementation
        issues, and ideally allow the parties an opportunity to resolve attorney’s fees. This is the first
        such request the defendant has made for an extension of time.

                       Elisa Hyman, Esq., counsel for Plaintiffs, consents to the proposed extension of
        time to respond to the Complaint. Your Honor has currently scheduled an initial conference in
        this matter on March 26, 2021, which will be affected by the proposed extension of time to
        respond to the Complaint. Thus, defendants separately request the Court adjourn the initial
        conference on March 26, 2021. Pursuant to Your Honor’s Individual Rules of Practice § 1(D),
        the parties propose the following Friday afternoons as alternate dates for the initial conference:
        April 9, 2021, April 16, 2021, or April 23, 2021.
                                                                      The Defendant's time to respond to the
                                                                      Complaint is extended to April 2, 2021. The
                                                                      initial pretrial conference is hereby adjourned
                                                                      to April 23, 2021 at 3:00 p.m.                          2/2/2021
                                                                      SO ORDERED.
        Case 1:21-cv-00003-AJN Document 14
                                        15 Filed 01/28/21
                                                 02/02/21 Page 2 of 2




            Thank you for your consideration of this request.

                                                        Respectfully submitted,

                                                                      /s/

                                                        Thais R. Ridgeway
                                                        Assistant Corporation Counsel


CC:   BY ECF
      Elisa Hyman, Esq.
      The Law Office of Elisa Hyman, P.C.
      16 Madison Square Park West—Suite 12th Floor
      New York, NY 10010
      elisahyman@gmail.com




                                             2
